      Case 4:18-cv-00209-MW-MAF Document 109 Filed 09/11/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

KEITH WROMAS,

             Plaintiff,

v.                                     Case No. 4:18cv209-MW/MAF

R. A. TUTEN,
A. ANDERSON, and
CAPTAIN MOSS,

           Defendants.
_________________________/

     ORDER ACCEPTING IN PART REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 105, and has also reviewed de novo Plaintiff’s

objections to the report and recommendation, ECF No. 108. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted in part as it relates to Plaintiff’s

motion and adopted as this Court’s opinion as to Plaintiff’s motion only.

       As for Defendant’s motion, this Court rejects the report and recommendation.

Plaintiff presented evidence that the use of force by Defendant Tuten was without

penological justification. He complained of pain but presented no evidence of an

identifiable injury or specific harm caused to a pre-existing condition. Even so, an

Eighth Amendment claim may be sustained when force is used that offends


                                          1
     Case 4:18-cv-00209-MW-MAF Document 109 Filed 09/11/20 Page 2 of 2




“contemporary standards of decency,” regardless of whether “significant injury is

evident.” Wilkins v. Gaddy, 559 U.S. 34, 37, 130 S. Ct. 1175, 175 L. Ed. 2d 995

(2010)). Furthermore, “[n]ominal damages are appropriate if a plaintiff establishes

a violation of a fundamental constitutional right, even if he cannot prove actual

injury sufficient to entitle him to compensatory damages.” Hughes v. Lott, 350 F.3d

1157, 1162 (11th Cir. 2003). The Eleventh Circuit has recently clarified that when

a pro se litigant requests compensatory damages, that should be viewed as also

including nominal damages. Furman v. Warden, No. 19-14134 (11th Cir. Sept. 11,

2020). Here, a jury must determine if Plaintiff’s Eighth Amendment claim was

harmful enough to violate contemporary standards of decency and, in so doing,

determine whether Plaintiff is entitled to monetary damages, either compensatory or

nominal.

      Plaintiff’s motion for summary judgment, ECF No. 85, is DENIED.

Defendants’ motion for summary judgment, ECF No 92, is DENIED. This matter

is remanded to the Magistrate Judge for further consideration.

      SO ORDERED on September 11, 2020.

                                      s/Mark E. Walker
                                      Chief United States District Judge




                                         2
